Order entered June 25, 2015




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-14-01583-CR

                          BENJAMIN KNIGHTEN BURCH, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 204th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F09-00319-Q

                                            ORDER
          On June 3, 2015, this Court ordered court reporter Marissa Garza to file the reporter’s

record by June 19, 2015. To date, Ms. Garza has neither filed the reporter’s record, which is four

months overdue, nor communicated with the Court regarding the status of the record.

          Accordingly, we ORDER Marissa Garza, former official court reporter of the 204th

Judicial District Court, to file the complete record, including all exhibits admitted into evidence,

by 4:00 p.m. on WEDNESDAY, JULY 1, 2015. If the record is not filed by that date, the

Court will order that Marissa Garza not sit as a court reporter until the record is filed in this

appeal.

          We DIRECT the Clerk to send copies of this order to the Honorable Nancy Mulder,

Presiding Judge, County Criminal Court No. 4; the Honorable Tammy Kemp, Presiding Judge,
204th Judicial District Court; Marissa Garza, now official court reporter, County Criminal Court

No. 4; and to counsel for all parties.



                                                   /s/     ADA BROWN
                                                           JUSTICE